DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 09 May 2022 has been entered. Claims 1, 3-4, and 6-19 remain pending in the application as well as newly added claim 20. Claims 2 and 5 have been cancelled. Applicant’s amendments to the specification and claims have overcome each and every objection previously set forth in the Non-Final Office Action dated 27 January 2022. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, 10-12, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (USPGPub 20170236860 A1) in view of Matsuzawa et al. (USPGPub 20140295577 A1) and Suzuki et al. (USPGPub 20150084144 A1).

Regarding claim 1, Yamamoto teaches an imaging element, comprising: a plurality of pixels (41) (see figure 1, pixel array unit 41); a semiconductor substrate (73) that includes a photoelectric conversion unit (74) for each pixel of the plurality of pixels (41), wherein the photoelectric conversion unit (74) is configured to photoelectrically convert incident light (see figure 14, silicon substrate 73 including photodiodes 74; and ¶174, a plurality of photodiodes 74 (optical elements) serving as photoelectric conversion units of pixels); a color filter layer (77) on the semiconductor substrate (73), wherein the color filter layer (77) is configured to pass the incident light of a determined wavelength (see figure 14, color filters 77; and ¶176, In the color filter layer 77, a plurality of color filters are formed in units of pixels, and, for example, colors of the color filters are arranged according to a Bayer array); an on-chip lens (79) on the color filter layer (77) (see figure 14, microlens layer 79); a flattening film (182) on the on-chip lens (79) (see figure 14, low refractive index film 182); a light-shielding wall (76) at a pixel boundary between two pixels of the plurality of pixels (41) on the semiconductor substrate (73) (see figure 14, light shielding film 76); and a protective substrate (81) on the flattening film (182), wherein the protective substrate (81) is attached to the flattening film (182) via a seal resin (80) (see figure 14, cover glass 81 attached to low refractive index film 182 via adhesive layer 80; and ¶178, The adhesive layer 80 is made of an acrylic-based resin material, a styrene-based resin material, an epoxy-based resin material, or the like). However, Yamamoto fails to explicitly teach wherein the light-shielding wall has a height greater than a height of the on-chip lens, the light-shielding wall includes: an upper part in contact with each of the on-chip lens and the flattening film; and a lower part in contact with the color filter layer, and the upper part is thinner than the lower part.
	However, Matsuzawa teaches wherein the light-shielding wall (201) has a height greater than a height of the on-chip lens (33) (see figure 4, light shielding wall 201 reaching surface layer 36), and wherein the light-shielding wall (201) includes: an upper part in contact with each of the on-chip lens (33) and the flattening film (35); and a lower part in contact with the color filter layer (32) (see figure 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto to incorporate the teachings of Matsuzawa to further include taller light shielding walls because [t]he light shielding wall 201 has the structure for preventing a crosstalk, that is, preventing the fluorescence generated from the probe material layer 37 corresponding to a specific photodiode 21 from being detected by an adjacent photodiode 21 (Matsuzawa ¶121). However, the combination fails to explicitly teach wherein the upper part is thinner than the lower part.
	However, Suzuki teaches wherein the upper part is thinner than the lower part (see figure 3, light shielding wall 71B in contact with color filter 73 and having a wider bottom part and a thinner upper part).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto and Matsuzawa to further include a light shielding wall having this shape in order to bend light towards the photoelectric conversion unit in the most efficient way as well as to prevent noise from incident light, allowing for a higher quality image.

Regarding claim 3, Yamamoto as modified by Matsuzawa and Suzuki teaches the imaging element according to claim 1, wherein the height of the light-shielding wall (Matsuzawa 201) reaches the seal resin (Yamamoto 80 and Matsuzawa ¶88) (Matsuzawa, see figure 4, light shielding wall 201 reaching surface layer 36).

Regarding claim 4, Yamamoto as modified by Matsuzawa and Suzuki teaches the imaging element according to claim 1, wherein the height of the light-shielding wall (Matsuzawa 201) reaches the protective substrate (Matsuzawa 36 and Yamamoto 81) (Matsuzawa, see figure 4, light shielding wall 201 reaching surface layer 36).

Regarding claim 6, Yamamoto as modified by Matsuzawa and Suzuki teaches the imaging element according to claim 1, wherein the flattening film (Yamamoto 182) is a light-transmitting layer between the on-chip lens (Yamamoto 79) and the seal resin (Yamamoto 80) (Yamamoto, see figure 14, see low refractive index film 182 between the microlens layer 79 and the adhesive layer 80), the light-transmitting layer (Yamamoto 182) is configured to transmit the incident light (Yamamoto, see figure 14, the low refractive index film 182 is located above the photodiode, meaning it transfers light to said photodiode), and the light-transmitting layer (Yamamoto 182) has a refractive index lower than a refractive index of the on-chip lens (Yamamoto 79) (Yamamoto, ¶257, The low refractive index film 182 is a film that is formed on the microlens layer 79 and made of a material having a refractive index lower than a material for forming the microlens layer 79).

Regarding claim 10, Yamamoto as modified by Matsuzawa and Suzuki teaches the imaging element according to claim 1, wherein the light-shielding wall (Suzuki 71B) has an uneven shape in a plan view (Suzuki, see figure 4B, light shielding wall 71B having an uneven shape).

Regarding claim 11, Yamamoto as modified by Matsuzawa and Suzuki teaches the imaging element according to claim 10, wherein the plurality of pixels (Yamamoto 41) includes an R pixel (Yamamoto, ¶176, In the color filter layer 77, a plurality of color filters are formed in units of pixels, and, for example, colors of the color filters are arranged according to a Bayer array), and the R pixel has the uneven shape (Suzuki, see figure 4B, R pixel having an uneven shape).

Regarding claim 12, Yamamoto as modified by Matsuzawa and Suzuki teaches the imaging element according to claim 10, wherein the plurality of pixels (Suzuki R/B/G) has the uneven shape (Suzuki, see figure 4B, R, B, and G pixels having an uneven shape).

Regarding claim 15, Yamamoto as modified by Matsuzawa and Suzuki teaches the imaging element according to claim 1, wherein the light-shielding wall (Suzuki 71) includes at least one of a light absorbing material or a metal material (Suzuki, ¶97, As the material of the light-shielding portion 71, a metal material such as tungsten and aluminum may be, for example, used).

Regarding claim 18, Yamamoto teaches a method of manufacturing an imaging element, the method of manufacturing comprising: forming a color filter layer (77) on a semiconductor substrate (73) (see figure 14, color filter layer 77 formed on silicon substrate 73), wherein the color filter layer (77) is configured to pass an incident light of a determined wavelength includes a photoelectric conversion unit (74) for each pixel of a plurality of pixels (41) (see figure 14, photodiode 74; and ¶176, In the color filter layer 77, a plurality of color filters are formed in units of pixels, and, for example, colors of the color filters are arranged according to a Bayer array), and the photoelectric conversion unit (74) is configured to photoelectrically convert the incident light (¶174, a plurality of photodiodes 74 (optical elements) serving as photoelectric conversion units of pixels); forming an on-chip lens (79) on the color filter layer (77) (see figure 14, microlens layer 79 disposed on color filter layer 77); forming a flattening film (182) on the on-chip lens (79) (see figure 14, low refractive index film 182 (i.e. flattening layer) disposed on microlens layer 79); forming a light-shielding wall (76) at a pixel boundary between two pixels of the plurality of pixels (41) on the semiconductor substrate (73) (see figure 14, light shielding film 76); and bonding a protective substrate (81) on the flattening film (182) via a seal resin (80) (see figure 14, cover glass 81 attached to low refractive index film 182 via adhesive layer 80; and ¶178, The adhesive layer 80 is made of an acrylic-based resin material, a styrene-based resin material, an epoxy-based resin material, or the like). However, Yamamoto fails to explicitly teach wherein the light-shielding wall has a height greater than a height of the on-chip lens, the light-shielding wall includes: an upper part in contact with each of the on-chip lens and the flattening film; and a lower part in contact with the color filter layer, and the upper part is thinner than the lower part.
However, Matsuzawa teaches wherein the light-shielding wall (201) has a height greater than a height of the on-chip lens (33) (see figure 4, light shielding wall 201 reaching surface layer 36), and wherein the light-shielding wall (201) includes: an upper part in contact with each of the on-chip lens (33) and the flattening film (35); and a lower part in contact with the color filter layer (32) (see figure 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto to incorporate the teachings of Matsuzawa to further include taller light shielding walls because [t]he light shielding wall 201 has the structure for preventing a crosstalk, that is, preventing the fluorescence generated from the probe material layer 37 corresponding to a specific photodiode 21 from being detected by an adjacent photodiode 21 (Matsuzawa ¶121). However, the combination fails to explicitly teach wherein the upper part is thinner than the lower part.
	However, Suzuki teaches wherein the upper part is thinner than the lower part (see figure 3, light shielding wall 71B in contact with color filter 73 and having a wider bottom part and a thinner upper part).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto and Matsuzawa to further include a light shielding wall having this shape in order to bend light towards the photoelectric conversion unit in the most efficient way as well as to prevent noise from incident light, allowing for a higher quality image.

Regarding claim 19, Yamamoto teaches an electronic appliance, comprising: an imaging element (abstract, Various illustrative embodiments include image sensors) that includes: a plurality of pixels (41) (see figure 1, pixel array unit 41); a semiconductor substrate (73) that includes a photoelectric conversion unit (74) for each pixel of the plurality of pixels (41), wherein the photoelectric conversion unit (74) is configured to photoelectrically convert incident light (see figure 14, silicon substrate 73 including photodiodes 74; and ¶174 a plurality of photodiodes 74 (optical elements) serving as photoelectric conversion units of pixels); a color filter layer (77) on the semiconductor substrate (73), wherein the color filter layer (77) is configured to pass the incident light of a determined wavelength (see figure 14, color filters 77; and ¶176, In the color filter layer 77, a plurality of color filters are formed in units of pixels, and, for example, colors of the color filters are arranged according to a Bayer array); an on-chip lens (79) on the color filter layer (77) (see figure 14, microlens layer 79); a flattening film (182) on the on-chip lens (79) (see figure 14, low refractive index film 182); and a protective substrate (81) on the flattening film (182), wherein the protective substrate (81) is attached to the flattening film (182) via a seal resin (80) (see figure 14, cover glass 81 attached to low refractive index film 182 via adhesive layer 80; and ¶178, The adhesive layer 80 is made of an acrylic-based resin material, a styrene-based resin material, an epoxy-based resin material, or the like). However, Yamamoto fails to explicitly teach wherein the light-shielding wall has a height greater than a height of the on-chip lens, the light-shielding wall includes: an upper part in contact with each of the on-chip lens and the flattening film; and a lower part in contact with the color filter layer, and the upper part is thinner than the lower part.
However, Matsuzawa teaches wherein the light-shielding wall (201) has a height greater than a height of the on-chip lens (33) (see figure 4, light shielding wall 201 reaching surface layer 36), and wherein the light-shielding wall (201) includes: an upper part in contact with each of the on-chip lens (33) and the flattening film (35); and a lower part in contact with the color filter layer (32) (see figure 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamoto to incorporate the teachings of Matsuzawa to further include taller light shielding walls because [t]he light shielding wall 201 has the structure for preventing a crosstalk, that is, preventing the fluorescence generated from the probe material layer 37 corresponding to a specific photodiode 21 from being detected by an adjacent photodiode 21 (Matsuzawa ¶121). However, the combination fails to explicitly teach wherein the upper part is thinner than the lower part.
	However, Suzuki teaches wherein the upper part is thinner than the lower part (see figure 3, light shielding wall 71B in contact with color filter 73 and having a wider bottom part and a thinner upper part).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto and Matsuzawa to further include a light shielding wall having this shape in order to bend light towards the photoelectric conversion unit in the most efficient way as well as to prevent noise from incident light, allowing for a higher quality image.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (USPGPub 20170236860 A1) in view of Matsuzawa et al. (USPGPub 20140295577 A1) and Suzuki et al. (USPGPub 20150084144 A1) as applied to claim 1 above, and further in view of Ezoe et al. (USPGPub 20150287756 A1).

Regarding claim 7, Yamamoto as modified by Matsuzawa and Suzuki teaches the imaging element according to claim 1, wherein the flattening film (Yamamoto 182) is a light-transmitting layer between the color filter layer (Yamamoto 77) and the seal resin (Yamamoto 80) (Yamamoto, see figure 14, low refractive index film 182 located between color filter layer 77 and adhesive layer 80), and the light-transmitting layer (Yamamoto 182) is configured to transmit the incident light (Yamamoto, see figure 14, the low refractive index film 182 is located above the photodiode, meaning it transfers light to said photodiode). However, the combination fails to explicitly teach wherein the light-transmitting layer has a refractive index between a refractive index of the protective substrate and a refractive index of the color filter layer.
	However, Ezoe teaches wherein the light-transmitting layer (46) has a refractive index between a refractive index of the protective substrate (30) and a refractive index of the color filter layer (15) (¶435, As a result of measuring the refractive index of each color filter of the color filter formed in the as mariner as described above, the refractive index of the red filter was 1.59 (wavelength: 620 nm), the refractive index of the green filter was 1.60 (wavelength: 550 nm), and the refractive index of the blue filter was 1.61 (wavelength: 450 nm); and ¶436, A photocurable type acrylic transparent resin material (CT-2020L produced by Fujifilm Electronic Materials Co., Ltd.) was spincoated on the color filter, followed by conducting prebake, ultraviolet ray entire surface exposure and postbake to form an upper planarizing layer. The thickness of the upper planarizing layer formed was 0.3 μm. The refractive index of the upper planarizing layer measured in the as manner as described above was 1.56; and note that the refractive index of glass is 1.52 and well known).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto, Matsuzawa, and Suzuki to incorporate the teachings of Ezoe to further include specific refractive indices because [a]s a plurality of films having different refractive indices are stacked and formed, it is possible to induce optical interference and reflect incident light having an arbitrary wavelength, it is possible to prevent light from being incident on pixels…and it is possible to reduce a flare or the like (Yamamoto ¶441). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (USPGPub 20170236860 A1) in view of Matsuzawa et al. (USPGPub 20140295577 A1) and Suzuki et al. (USPGPub 20150084144 A1) as applied to claim 1 above, and further in view of Kusaka (USPGPub 20110279727 A1).

Regarding claim 8, Yamamoto as modified by Matsuzawa and Suzuki teaches a light shielding wall (Yamamoto 76, Matsuzawa 201, Suzuki 71). However, the combination fails to explicitly teach wherein the height of the light-shielding wall is a height at which the incident light having an incidence angle one of equal to or greater than a determined incidence angle is cut.
	However, Kusaka teaches wherein the height of the light-shielding wall (8) is a height at which the incident light (21) having an incidence angle one of equal to or greater than a determined incidence angle is cut (¶73, Stray light 21 with a large angle of incidence is blocked by the barrier 8 and thus does not enter the adjacent unit pixel area 403).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto, Matsuzawa, and Suzuki to incorporate the teachings of Kusaka to further include that light above a certain angle is cut in order to reduce noise in the device, allowing for a higher quality image. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (USPGPub 20170236860 A1) in view of Matsuzawa et al. (USPGPub 20140295577 A1) and Suzuki et al. (USPGPub 20150084144 A1) as applied to claim 10 above, and further in view of Noudo (WO 2016194501 A1).

Regarding claim 13, Yamamoto as modified by Matsuzawa and Suzuki teaches pixels have uneven shapes (Suzuki, see figure 4B, R, B, and G pixels having an uneven shape). However, the combination fails to explicitly teach wherein the uneven shape corresponds to a sawtooth shape.
	However, Noudo teaches wherein the uneven shape corresponds to a sawtooth shape (see figures 7 and 8 with zigzag edge).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto, Matsuzawa, and Suzuki to incorporate the teachings of Noudo to further include a sawtooth shape because the shape is used to match the incident angle of the subject light from the lenses, which prevents deviation of light from the image sensor. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (USPGPub 20170236860 A1) in view of Matsuzawa et al. (USPGPub 20140295577 A1) and Suzuki et al. (USPGPub 20150084144 A1) as applied to claim 1 above, and further in view of Abe et al. (JP 2017143211 A).

Regarding claim 14, Yamamoto as modified by Matsuzawa and Suzuki teaches a light shielding wall (Yamamoto 76, Matsuzawa 201, Suzuki 71). However, the combination fails to explicitly teach wherein the light-shielding wall has a wavy shape in a cross-sectional view.
	However, Abe teaches wherein the light-shielding wall (15) has a wavy shape in a cross-sectional view (see figure 3, groove structure 15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto, Matsuzawa, and Suzuki to incorporate the teachings of Abe to further include a wavy-shaped light shielding wall because that shape can easily scatter, absorb, and remove noise light or noise from incident light, allowing for a higher quality image.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (USPGPub 20170236860 A1) in view of Matsuzawa et al. (USPGPub 20140295577 A1) and Suzuki et al. (USPGPub 20150084144 A1) as applied to claim 15 above, and further in view of Kusaka (USPGPub 20110279727 A1) and Ootsuka et al. (CN 106068563 A).

Regarding claim 16, Yamamoto as modified by Matsuzawa and Suzuki teaches a light shielding wall (Yamamoto 76, Matsuzawa 201, Suzuki 71) made of a metal material (Suzuki, ¶97, As the material of the light-shielding portion 71, a metal material such as tungsten and aluminum may be, for example, used). However, the combination fails to teach wherein the light-shielding wall includes the light absorbing material and the metal material, the lower part of the light-shielding wall includes the metal material, and the upper part of the light-shielding wall includes the light absorbing material.
	However, Kusaka teaches wherein the light-shielding wall (8) includes the light absorbing material and the metal material (¶67, The barrier 8 is constituted of aluminum, which is used as a wiring material and the like, and the surfaces of the barrier 8, i.e., the surfaces in contact with the transparent insulating films 31, are coated with an anti-reflection film such as titanium nitride vapor-deposited thereupon).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto, Matsuzawa, and Suzuki to incorporate the teachings of Kusaka to further include a light shielding wall made from a plurality of different materials in order to prevent the reflection of light within the device, as well as to direct light towards the photoelectric conversion element, allowing for a strong signal and a high quality image. However, the combination fails to explicitly teach the lower part of the light-shielding wall includes the metal material, and the upper part of the light-shielding wall includes the light absorbing material.
	However, Ootsuka teaches wherein the light shielding walls have an upper portion (61B) and a lower portion (61A) (see figures 17B-17C, stacked light-shielding walls comprising light shielding film 50 and light shielding walls 61A and 61B). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto, Matsuzawa, Suzuki, and Kusaka to incorporate the teachings of Ootsuka to further include a stacked light shielding wall because by forming the light shielding walls 61 in a plurality of stages, the aspect ratio of each light shielding wall 61 can be reduced. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (USPGPub 20170236860 A1) in view of Matsuzawa et al. (USPGPub 20140295577 A1) and Suzuki et al. (USPGPub 20150084144 A1) as applied to claim 15 above, and further in view of Nakajiki et al. (WO 2017073321 A1).

Regarding claim 17, Yamamoto as modified by Matsuzawa and Suzuki teaches wherein the metal material includes tungsten (Suzuki, ¶97, As the material of the light-shielding portion 71, a metal material such as tungsten and aluminum may be, for example, used). However, the combination fails to teach wherein the light absorbing material includes carbon black.
	However, Nakajiki teaches wherein the light absorbing material includes carbon black (¶37, As a material constituting the light shielding film 43, any material may be used as long as it shields light. For example, a metal film of tungsten (W), aluminum (Al), copper (Cu) or the like or an oxide film thereof can be used. In addition, the material constituting the light shielding film 43 may be a carbon black pigment or an organic resin material internally added with a titanium black pigment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto, Matsuzawa, and Suzuki to incorporate the teachings of Nakajiki to further include carbon black as a material for the light shielding wall because carbon black absorbs light, preventing noise from reflecting light within the photosensor. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art of record individually or combined fails to teach the imaging element of claims 8 and 1 as claimed, more specifically in combination with wherein a protrusion amount of the light-shielding wall is calculated by (pixel size/2) x tan (90 - the incidence angle of the incident light to be cut), and the height of the light-shielding wall on an upper side of the on-chip lens corresponds to the protrusion amount.

Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 20, the prior art of record individually or combined fails to teach an imaging element as claimed comprising: a semiconductor substrate that includes a photoelectric conversion unit for each pixel of a plurality of pixels, wherein the photoelectric conversion unit is configured to photoelectrically convert incident light; a color filter layer on the semiconductor substrate, wherein the color filter layer is configured to pass the incident light of a determined wavelength; on-chip lens on the color filter layer; a light-shielding wall at a pixel boundary between two pixels of the plurality of pixels on the semiconductor substrate, wherein the light-shielding wall has a height greater than a height of the color filter layer, the height of the light-shielding wall is a height at which the incident light having an incidence angle one of equal to or greater than a determined incidence angle is cut, more specifically in combination with a protrusion amount of the light-shielding wall is calculated by (pixel size/2) x tan (90 - the incidence angle of the incident light to be cut), and the height of the light-shielding wall on an upper side of the on-chip lens corresponds to the protrusion amount; and a protective substrate on the color filter layer, wherein the protective substrate is connected to the color filter layer via a seal resin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 12-22, filed 09 May 2022, with respect to the rejections of claims 1, 18, and 19 under 35 U.S.C. 103 Kusaka in view of Miyazawa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of 35 U.S.C. 103 Yamamoto in view of Matsuzawa and Suzuki. Applicant further argues the dependent claims 3, 8, 10-12, and 15 should be allowable because of their dependency on newly amended claim 1, however, in light of the new grounds of rejection mentioned above, these claims are still rejected. 
Applicant briefly argues that claims 4, 7, 14, and 16-17 should be allowable because the references used to reject them do not teach the claimed subject matter. The Examiner respectfully submits the rejections for the aforementioned claims as well as the reasons for combination, which show that it would, in fact, have been obvious for a person having ordinary skill in the art to combine the references of the rejection above to create the claimed subject matter.
Applicant further argues that claim 13 should be allowable because the reference (Noudo) used to reject it does not teach the claimed subject matter. The applicant argues that since the light shielding portions mentioned in Noudo are between the photoelectric conversion element and the microlens as opposed to being between each individual pixel as mentioned in the instant application. The Examiner respectfully submits the rejection for claim 1 using references Yamamoto, Matsuzawa, and Suzuki, all of which have interpixel light shielding walls. The reasons for using the Noudo reference was solely for the shape of the edge portion of the light shielding wall (i.e. the sawtooth shape). The applicant additionally argues that the Examiner’s reasons for obviousness were “cursory statements in an attempt to support the claim rejections.” The examiner respectfully submits that the reasons of obviousness used for claim 13 are valid, especially in light of the response to Applicant’s arguments mentioned in this paragraph. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878